UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1707


LEAMON BRADLEY TODD,

                Plaintiff - Appellant,

          v.

SENATOR LINDSEY GRAHAM; VENUS ENTERPRISES; CHERI MAGAZINE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:15-cv-00283-MBS)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leamon Bradley Todd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leamon Bradley Todd seeks to appeal the district court’s

order    adopting       the     magistrate      judge’s    recommendation         and

dismissing Todd’s civil action.                We dismiss the appeal for lack

of   jurisdiction       because    the    notice   of   appeal   was   not   timely

filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

March 23, 2015.          The notice of appeal was filed on June 17,

2015. Because Todd failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and   legal    contentions       are   adequately   presented       in   the

materials      before    this     court   and   argument   would    not    aid    the

decisional process.



                                                                          DISMISSED

                                           2